Citation Nr: 1241107	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-32 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD), with alcohol abuse in sustained remission and narcotic dependence in remission.

2.  Entitlement to a disability rating in excess of 10 percent for lumbosacral strain.

3.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	To Be Determined 


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel
INTRODUCTION

The Veteran served on active duty from August 2002 to April 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction over the Veteran's appeal has since been transferred to the RO in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to final adjudication of the claims on appeal.

First, the Board notes that the Veteran has appointed the Texas Veterans Commission to represent him on this appeal.  However, as the Veteran has moved to Missouri, jurisdiction over his claims was transferred to that state.  Since his currently appointed representative is not located in the same state as his file, this representative cannot provide written or oral representation on his behalf.  On remand, the Veteran should be informed of this and of his options for appointing new representation.


PTSD

The Veteran last underwent VA examination for his PTSD in January 2010.  His global assessment of functioning score was 55, and he was found to have stable PTSD symptoms with no relapses into drug and alcohol abuse.

VA outpatient records associated with the Veteran's virtual VA file show that, in 2011 and 2012, he sought regular psychiatric treatment and reported worsening symptoms, such as increasingly isolating behavior, impaired thought content, decrease in energy, racing thoughts, and feelings of worthlessness, particularly when it involved establishing friendships.  Importantly, an April 2012 VA treatment record shows that the Veteran was exhibiting drug-seeking behavior and doctor shopping, with regard to the pain medication he had been prescribed for his service-connected lumbosacral strain.  This suggests that the Veteran was no longer in narcotic remission.

To ensure that the record reflects the current severity of the Veteran's disability, the Board finds that a contemporaneous examination is needed to properly evaluate this disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.


Lumbosacral Strain

An April 2012 VA outpatient treatment record from the Kansas City VA medical center contained in the Veteran's virtual VA file indicates that he was seen at the VA on September 28, 2011 for physical therapy.  That record is not associated with either the virtual or paper claims file.  In addition, the April 2012 record indicated that the Veteran would return in one month for follow-up.  This record is also not associated with the claims file.  On remand, the RO should obtain any outstanding pertinent VA treatment records and associate them with the claims file.  If the evidence warrants it, the Veteran should be scheduled for a new examination to determine the current severity of his service-connected lumbosacral strain.


TDIU

In an October 2009 written statement, the Veteran's father, who was also his employer, indicated that, if the Veteran has not been his son, he would have been fired.  He sheltered the Veteran in his employment because of their relationship and his inability to find or hold a job elsewhere.  The Veteran's father attributed this inability to work to the Veteran's psychiatric symptoms.

Given this evidence, the Board finds the claim for a TDIU is essentially a component of the claims for higher ratings.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that where a veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU). 

The Board notes, however, that the RO has not considered the Veteran's entitlement to a TDIU.  Thus, the Board finds that, after giving the Veteran an opportunity to file a formal claim for a TDIU, the RO should adjudicate this matter in the first instance, to avoid any prejudice to the Veteran.  See e.g. Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran that his current representative, Texas Veterans Commission, is unable to provide written or oral representation to him, because he is no longer living in Texas, and his claims file is no longer located in Texas.  Ask him whether he wishes to appoint different representation and provide him with the information and materials to do so.

2.  Furnish to the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU. 

3.  Send to the Veteran and his representative a letter requesting that the Veteran furnish any additional information and/or evidence pertinent to the claim for a TDIU. 

The RO's letter should specifically explain how to establish entitlement to a TDIU.  The RO should also clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period). 

4.  Request all outstanding pertinent VA treatment records pertaining to the Veteran from the VA medical centers in Kansas City, Austin, and Denver.  It is specifically requested that a September 28, 2011 physical therapy record be obtained and associated with the claims file.

5.  Arrange for the Veteran to undergo a VA psychiatric examination to ascertain the severity and manifestations of his service-connected PTSD with alcohol abuse and narcotic abuse.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must review all pertinent records associated with the claims files and to comment on the severity of the Veteran's service-connected PTSD with alcohol abuse and narcotic abuse.  The examiner must report all signs and symptoms necessary for rating the Veteran's psychiatric disability under the applicable rating criteria. 

The examiner should also comment as to the impact of PTSD with alcohol abuse and narcotic abuse on the Veteran's daily activities and his ability to maintain employment.  If it is not possible to do so, the examiner should so state.  A complete rationale should be provided for any opinion expressed.

6.  After completion of the above and any additional development deemed necessary, adjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


